DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 

	Claim Status
Claims 1, 4, 13 and 15 have been amended; support for claim 1 is found in [0027, 0033-0034, 0040, 0043] and in Figure 6, the amendments to claims 4, 13 and 15 are found in Figure 6.
Claims 2, 7-12 and 14 have been cancelled.
Claims 1, 3-6, 13 and 15 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
The 35 USC § 102 rejections of the previous office action are withdrawn in view of the amendments to the claims.


Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action are withdrawn in view of the amendments to the claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/07/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 3-6, 13 and 15 has been withdrawn in view of the amendment to the claims. 
Applicant argues that the amended claims overcome the prior art because (a) Johnson is designed to eliminate the need for two distinct thermal energy sources and to instead utilize ambient heat as the thermal energy source. The argument in view of the amended claims overcomes the prior art of record.

Allowable Subject Matter
Claims 1, 3-6, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach nor render obvious wherein two membrane electrode assemblies are coupled to a heat source and a heat sink and produces voltages based on the temperature of the heat sink and heat source, wherein working fluid circulating continuously between the first and second membrane electrode assemblies, wherein the working fluid is compressed and expanded in different regions of the membrane electrode assemblies, and having a controller configured to monitor the pressure differential and pump and additional amount of working fluid from a low pressure side to a high pressure side of the membrane electrode assemblies.
US 2012/0064419 A1 and US 2003/0203276.
US 2012/0064419 A1 discloses an ambient heat engine. As applicant argues, Johnson is concerned about the elimination of the need for two distinct thermal energy sources and to instead utilize ambient heat as the thermal energy source. Johnson fails to teach nor render obvious the wherein a heat sink and heat source is provided and the use of a working fluid circulating continuously between the first and second membrane electrode assemblies and wherein an additional amount of the working fluid can be pumped across the membrane electrode assembly due to a pressure difference.
US 2003/02303276 A1 discloses a Johnson reversible engine. Johnson teaches an engine capable of compressing and expanding a working fluid and having a heat sink and heat source but fails to teach nor render obvious the invention of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727